Exhibit 99.2 Ingenious Paragon Global Limited Condensed Consolidated Financial Statements For the three and nine months ended September 30, 2009 and (Stated in US dollars) Ingenious Paragon Global Limited Condensed Consolidated Financial Statements Three and nine months ended September 30, 2009 and Index to Condensed Consolidated Financial Statements Pages Condensed Consolidated Statements of Income and Comprehensive Income 1 Condensed Consolidated Balance Sheets 2 - 3 Condensed Consolidated Statements of Cash Flows 4 - 5 Notes to Condensed Consolidated Financial Statements 6 - 22 Ingenious Paragon Global Limited Condensed Consolidated Statements of Income and Comprehensive Income For the three and nine months ended September 30, 2009 and (Unaudited) (Stated in US Dollars) Three months ended Nine months ended September 30 September 30 (Unaudited) (Unaudited) 2009 2008 2009 2008 Sales revenue $ 33,867,191 $ 32,329,659 $ 99,473,445 $ 85,515,029 Cost of sales 24,705,066 24,447,968 72,944,350 63,331,372 Gross profit 9,162,125 7,881,691 26,529,095 22,183,657 Operating expenses Administrative expenses 1,010,753 827,745 2,807,799 2,125,503 Research and development expenses - - 52,969 - Selling expenses 913,163 607,683 2,577,153 1,458,392 1,923,916 1,435,428 5,437,921 3,583,895 Income from operations 7,238,209 6,446,263 21,091,174 18,599,762 Interest income 56,811 9,377 65,902 28,813 Other income 70,754 39,355 70,754 69,087 Other expenses (2,520 ) (15,294 ) (11,990 ) (103,545 ) Finance costs - Note 4 (489,758 ) (318,778 ) (1,090,930 ) (988,436 ) Income before income taxes 6,873,496 6,160,923 20,124,910 17,605,681 Income taxes - Note 5 (1,732,491 ) (1,086,192 ) (4,748,741 ) (4,018,843 ) Net income $ 5,141,005 $ 5,074,731 $ 15,376,169 $ 13,586,838 Other comprehensive income Foreign currency translation Adjustments 47,707 50,467 25,143 1,046,791 Total comprehensive income $ 5,188,712 $ 5,125,198 $ 15,401,312 $ 14,633,629 Earnings per share : basic and diluted $ 102.8 $ 101.6 $ 307.5 $ 271.9 Weighted average number of shares outstanding : Basic and diluted 50,000 49,968 50,000 49,968 See the accompanying notes to condensed consolidated financial statements - 1 - Ingenious Paragon Global Limited Condensed Consolidated Balance Sheets As of September 30, 2009 and December 31, 2008 (Stated in US Dollars) September 30, December 31, 2009 2008 (Unaudited) (Audited) ASSETS Current assets Cash and cash equivalents $ 12,572,912 $ 1,265,184 Restricted cash 3,227,300 1,228,011 Trade receivables, net 26,219,135 20,976,203 Amounts due from related companies - Note 11 4,350,763 4,658,061 Other receivables, prepayments and deposits 3,114,088 1,252,527 Inventories - Note 6 9,890,298 6,425,765 Deferred taxes 60,164 60,164 Total current assets 59,434,660 35,865,915 Goodwill - Note 7 107,968 107,968 Other intangible assets - Note 7 697,454 786,049 Property, plant and equipment, net - Note 8 12,241,489 12,413,274 Land use rights - Note 9 15,412,073 15,667,168 Deposit for acquisition of property, plant and equipment 277,231 299,325 Deferred taxes 686,257 674,649 TOTAL ASSETS $ 88,857,132 $ 65,814,348 See the accompanying notes to condensed consolidated financial statements - 2 - Ingenious Paragon Global Limited Condensed Consolidated Balance Sheets (Cont’d) As of September 30, 2009 and December 31, 2008 (Stated in US Dollars) September 30, December 31, 2009 2008 (Unaudited) (Audited) LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES Current liabilities Trade payables $ 19,309,515 $ 15,007,291 Bills payable 4,125,962 1,448,293 Other payables and accrued expenses 5,158,341 3,230,577 Amounts due to directors - Note 10 712,803 1,270,929 Amounts due to related companies - Note 11 43,738 126,440 Income tax payable 657,106 954,666 Secured bank loans - Note 12 9,310,427 10,291,005 Other loans - Note 13 1,639,650 2,432,139 Retirement benefits costs 65,218 89,016 Total current liabilities 41,022,760 34,850,356 Secured long-term bank loans - Note 12 3,643,118 2,200,500 Retirement benefit costs 206,876 180,426 TOTAL LIABILITIES 44,872,754 37,231,282 COMMITMENTS AND CONTINGENCIES - Note 14 STOCKHOLDERS’ EQUITY Common stock : par value $1 per share Authorized 50,000 shares in 2009 and 2008; 50,000 shares issued and outstanding in 2009 and 2008 - Note 15 50,000 50,000 Additional paid-in capital 9,578,632 9,578,632 Statutory and other reserves 1,431,174 1,431,174 Accumulated other comprehensive income 2,078,091 2,052,948 Retained earnings 30,846,481 15,470,312 TOTAL STOCKHOLDERS’ EQUITY 43,984,378 28,583,066 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 88,857,132 $ 65,814,348 See the accompanying notes to condensed consolidated financial statements - 3 - Ingenious Paragon Global Limited Condensed Consolidated Statements of Cash Flows For the nine months ended September 30, 2009 and (Unaudited) (Stated in US Dollars) Nine months ended September 30 (Unaudited) 2009 2008 Cash flows from operating activities Net income $ 15,376,169 $ 13,586,838 Adjustments to reconcile net income to net cash provided by operating activities :- Depreciation 520,261 468,320 Loss on disposal of property, plant and equipment 306 - Amortization of intangible assets 88,718 149,124 Amortization of land use rights 255,933 249,277 Deferred taxes (11,601 ) 59,759 Changes in operating assets and liabilities :- Trade receivables (5,239,365 ) (5,061,487 ) Bills receivables - (50,277 ) Other receivables, prepayments and deposits (1,878,603 ) (965,773 ) Inventories (3,441,351 ) 3,018,809 Trade payables 4,299,693 5,372,277 Amounts due from related companies 50,715 255,613 Other payables and accrued expenses 1,947,673 817,880 Bills payable 2,675,682 (572,541 ) Restricted cash (1,997,748 ) 486,640 Retirement benefit costs 2,650 (12,900 ) Income tax payable (297,343 ) 1,561 Net cash flows provided by operating activities $ 12,351,789 $ 17,803,120 See the accompanying notes to condensed consolidated financial statements - 4 - Ingenious Paragon Global Limited Condensed Consolidated Statements of Cash Flows (Cont’d) For the nine months ended September 30, 2009 and (Unaudited) (Stated in US Dollars) Nine months ended September 30 (Unaudited) 2009 2008 Cash flows from investing activities Payments to acquire and for deposit for acquisition of property, plant and equipment $ (337,228 ) $ (623,219 ) Proceeds from sales of property, plant and equipment 407 - Cash received from acquisition of Hefeng - 631,828 Repayment from (advance to) related companies 513,457 (359,466 ) Net cash flows provided by (used in) investing activities 176,636 (350,857 ) Cash flows from financing activities (Repayment) advance from related companies (339,840 ) 245,375 Proceeds from issue of common stock by Baicaotang Medicine - 17,569 Dividend paid to former stockholders of Baicaotang Medicine - (6,940,000 ) Repayment to directors (558,006 ) (3,219,090 ) Proceeds from bank loans 9,232,962 7,782,289 Repayment of bank loans (8,771,050 ) (8,585,317 ) Proceeds from other loans - 724,007 Repayment of other loans (791,968 ) (1,483,837 ) Net cash flows used in financing activities (1,227,902 ) (11,459,004 ) Effect of foreign currency translation on cash and cash equivalents 7,205 221,405 Net decrease in cash and cash equivalents 11,307,728 6,214,664 Cash and cash equivalents - beginning of period 1,265,184 519,736 Cash and cash equivalents - end of period $ 12,572,912 $ 6,734,400 Supplemental disclosures for cash flow information :- Cash paid for : Interest $ 1,053,134 $ 963,106 Income taxes $ 5,059,082 $ 3,772,775 See the accompanying notes to condensed consolidated financial statements - 5 - Ingenious Paragon Global Limited Notes to Condensed Consolidated Financial Statements (Unaudited) (Stated in US Dollars) 1. Corporate information (a)Corporate information (i) Ingenious Paragon Global Limited (the “Company”) was incorporated in the British Virgin Islands (the “BVI”) on May 29, 2008 as a limited liability company with authorized, issued and paid up capital of $50,000, divided into 50,000 common shares of $1 par value each.The 50,000 common shares are held by Zhang Xiao Yan and the directors of the Company are Tang Hui Tian, Li Jing Hua, Jiang You Ru, Liu Chun Lin, Wei Wen De and Wang Bang Fu.The principal activity of the Company is investment holding. (ii) Forever Well Asia Pacific Ltd. (“Forever Well”) was incorporated in Hong Kong on January 10, 2008 as a limited liability company with authorized, issued and paid up capital of HK$10,000, divided into 10,000 common shares of HK$1 par value each.The principal activity of Forever Well is investment holding.Before the acquisition by the Company as stated in Note 1(b)(ii), the 10,000 common shares were held by Yue Ping Ki and its directors were Zheng Zhi Wen, who is also the director of the Company, and Hong Han Xin. (iii) Baicaotang Medicine Ltd. (“Baicaotang Medicine”) was established on April 3, 1986 in the People’s Republic of China (the “PRC”) as a State-Owned Enterprise.On June 20, 2001, Baicaotang Medicine was transformed into a joint stock enterprise through management buyout by certain of its management and employees. On December 29, 2007, the company was transformed into a limited company.Baicaotang Medicine is engaged in the distribution of drugs in the PRC.Before the acquisition by Forever Well as stated in Note 1(b)(iii), the registered and paid up capital was RMB10,000,000 which were held as to 23.83% by Tang Hui Tian, 13.44% by Li Jing Hua, 10.81% by Wei Wen De, 6.81% by Jiang You Ru, 6.81% by Liu Chun Lin and 6.81% by Wang Bang Fu, who are also the directors of the Company and Baicaotang Medicine. The remaining 31.49% were held by nine stockholders, who are the employees of Baicaotang Medicine. (iv) Guangxi Lizhou Baicaotang Medicine (Retail Chain) Ltd. (“Baicaotang Retail”) is a wholly owned subsidiary of Baicaotang Medicine and was established on October 30, 2001 with registered and paid up capital of RMB300,000.Baicaotang Retail is engaged in the retail of drugs in the PRC. (v) Guangxi Hefeng Pharmaceutical Co Ltd. (“Hefeng”) was established on September 18, 2000 with registered and paid up capital of RMB5,000,000.Hefeng is engaged in the production and sale of drugs for healing of hepatitis, cough, parkinson’s disease in the PRC.On December 31, 2007, Baicaotang Medicine entered into an agreement with Li Jing Hua to acquire his entire interest in Hefeng at a consideration of RMB36,340,064 (equivalent to $4,982,223), which was satisfied by issuance of 13.44% shares of Baicaotang Medicine.The acquisition was completed on January 2, 2008, which is the date Baicaotang Medicine obtained the control over Hefeng by appointing directors into the board of directors of Hefeng. - 6 - Ingenious Paragon Global Limited Notes to Condensed Consolidated Financial Statements (Unaudited) (Stated in US Dollars) 1.Corporate information (Cont’d) (b)Reorganization To rationalize the group structure, the Company, Forever Well, Baicaotang Medicine and Baicaotang Retail reorganized their group structure (the “Reorganization”) as follows :- (i) Due to certain regulatory restrictions on a wholly owned foreign enterprise or its wholly owned subsidiary to hold over 50% equity interest in any PRC company which operates more than 30 drug stores in the PRC (the “Drug Stores Restrictions”), Baicaotang Medicine sold its 51% equity interest in Baicaotang Retail to Liuzhou Baicaotang Property Management Company Ltd. (“Baicaotang Property”), of which the directors of the Company are the controlling stockholders of Baicaotang Property, at a consideration of RMB153,000 on April 1, 2008. Afterwards, Baicaotang Property pledged its 51% equity interest in Baicaotang Retail to Baicaotang Medicine to secure a loan, amounted to RMB153,000, granted by Baicaotang Medicine to Baicaotang Property up to December 31, 2015 for the acquisition of 51% equity interest in Baicaotang Retail.According to Repurchase Agreement dated July 31, 2008, Baicaotang Medicine was entitled a preemptive right to repurchase the 51% equity interest in Baicaotang Retail from Baicaotang Property up to the earlier of December 31, 2017 or the removal of the Drug Stores Restrictions.Before the execution of the preemptive right by Baicaotang Medicine, the rights and obligations as a stockholder of the 51% equity interest in Baicaotang Retail are still vested in Baicaotang Medicine and the appointment of the board of directors and management is controlled by Baicaotang Medicine. On February 25, 2009, Baicaotang Retail increased its registered capital by RMB2,700,000 to RMB3,000,000. (ii) On June 30, 2008, the Company acquired entire equity interest in Forever Well at a cash consideration of HK$10,000, which is the issued and fully paid up capital of Forever Well. (iii) On March 28, 2008, Forever Well entered into an agreement with the stockholders of Baicaotang Medicine to acquire their entire equity interest in Baicaotang Medicine at a cash consideration of RMB10,000,000, which is the registered and fully paid up capital of Baicaotang Medicine.The acquisition was completed on August 4, 2008. (iv) On July 21, 2008, Zhang Xiao Yan entered into an Earn-in Agreement with the stockholders of Baicaotang Medicine of which the stockholders of Baicaotang Medicine are given the rights to acquire all the issued common shares of the Company. Upon the completion of Reorganization on August 4, 2008, the Company, Forever Well, Baicaotang Medicine, Baicaotang Retail and Hefeng are under common control of Tang Hui Tian, Li Jing Hua, Wei Wen De, Jiang You Ru, Liu Chun Lin and Wang Bang
